t c memo united_states tax_court bestate of earl c koester decehased carol c fortney and roger d fortney personal_representatives petitioner v commissioner of internal revenue respondent docket no filed date roger d fortney for petitioner george w bezold for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in estate_tax for earl c koester’s estate the estate after a timely petition was filed respondent conceded the dollar_figure estate_tax deficiency following this concession the estate argues that the dollar_figure estate_tax liability it originally reported on its estate_tax_return was incorrect the estate - - contending that decedent was deprived of equal protection argues that it should have no estate_tax liability ’ the issue remaining for our consideration is whether imposition of the estate_tax liability is a deprivation of equal protection under the law in violation of the united_states constitution under the circumstances of this case we are unable to hold that there was a deprivation of equal protection findings_of_fact farl and mildred koester who at all pertinent times were married owned farmland in waseca county minnesota mr koester did not attend school beyond the eighth grade mrs koester completed high school when the koesters drafted their wills they did so with advice from an attorney mrs koester died date the total value of her estate was dollar_figure her estate included real_estate interests in the koester homestead and an undivided one-half interest in a 120-acre parcel of land with the exception of certain cash bequests to her grandchildren mrs koester in her will bequeathed her property to mr koester as her estate did ' the estate also claimed that the koesters’ lack of advanced education resulted in their inability to hire a competent attorney to devise their wills 7some facts have been stipulated pursuant to rule and are herein incorporated by reference - - not exceed dollar_figure and no tax was due her estate did not file a federal estate_tax_return mr koester died date more than percent of his estate consisted of real_estate the only property that had been jointly owned by the koesters was a homestead and a 120-acre parcel of land the remainder of the realty had been solely owned by mr koester mr koester’s estate reported a gross_estate of dollar_figure and an estate_tax liability of dollar_figure opinion the estate points out that a married couple may split their accumulated wealth and legally avoid estate_tax on combined assets up to dollar_figure the estate argues that the koesters could have devised their wills accordingly and obviated any estate_tax burden however their lack of advanced education left them unaware of the intricacies of these estate_tax provisions in light of this the estate contends that the complexity of the code provisions deprives the less-well educated citizens of their right to equal protection under the law we find the estate’s argument is misguided the koesters were free to will their property in accord with their wishes they hired an attorney to provide legal assistance in their choices of disposing of their estate on the record before us this amount is for the estates of decedents who died before q4e- we cannot determine whether the koesters were aware of the provisions that the estate contends would have obviated the incidence of estate_tax we are limited to considering the tax ramifications based on the facts at hand not what may have otherwise occurred 417_us_134 71_tc_752 we hold that the dollar_figure reported estate_tax liability did not result in a violation of decedent’s constitutional rights to reflect the foregoing a decision reflecting no deficiency or overpayment in estate_tax will be entered
